Motion Granted; Appeal Reinstated, Trial Court’s Judgment Set Aside
without Regard to the Merits, Case Remanded to the Trial Court for
Rendition of Judgment in Accordance with the Parties’ Agreement to Settle,
and Memorandum Opinion filed October 27, 2022




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00236-CV


            WARRIOR ENERGY SERVICES CORP., Appellant

                                      V.

OILFIELD SPECIALTIES, LLC; DONALD V. UMPHRIES; AND GABOR
                   P. WILLIGER, Appellees

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-46881


                        MEMORANDUM OPINION

      This is an appeal from a judgment signed December 1, 2020. On motion of
appellant Warrior Energy Services Corp., this court abated the appeal on October
                                       1
26, 2021. On October 11, 2022, the parties filed a joint motion to (1) reinstate the
appeal and (2) set aside the trial court’s judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in accordance with the
parties’ agreement to settle. See Tex. R. App. P. 42.1(a)(2)(B). We grant the
motion.

      We reinstate the appeal. We set aside the trial court’s judgment without
regard to the merits and remand the case to the trial court for rendition of judgment
in accordance with the agreement. Tex. R. App. P. (a)(2)(B).

                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          2